Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 2-13 are pending, and are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 2-5, 7, 9, 12-13 are rejected are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S. Patent Application Publication Number 2006/0026013 attributed to Kraft et al. (hereafter referred to as Kraft).
	Regarding claim 2: An electronic device, comprising: a touch-sensitive display [0027]; one or more processors [0028]; memory [0028]; and one or more programs stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: while displaying, on the touch-sensitive display, a first user interface including content, receiving a first user input corresponding to selection of a portion of the content [0129]; in response to detecting the first user input, displaying, on the touch-sensitive display, a command display area on the first user interface, wherein the command display area includes a search user-interface object [0129: search icon appears upon user’s selection of the content]; 
while displaying the command display area on the first user interface, receiving a second user input corresponding to selection of the search user-interface object [0129]; and in response to receiving the second user input: ceasing to display the first user interface [0093: new browser window opens up]; and displaying, on the touch-sensitive display, a second user interface including search results corresponding to a search that uses the portion of the content as search input [0093]. 
Regarding claim 3: The electronic device of claim 2, wherein the search results correspond to an Internet search that uses the portion of the content as the search input [0086].  
Regarding claim 4: The electronic device of claim 2, wherein the search results correspond to an information search for information on the electronic device that uses the portion of the content as the search input [0129].  
Regarding claim 5: The electronic device of claim 2, wherein the second user input comprises a voice gesture identifying the search[[-]]user-interface object [0127].
Regarding claim 7: The electronic device of claim 2, wherein the command display area comprises a plurality of command user-interface objects, and wherein the plurality of command user-interface objects includes the search user-interface object [612, 614, 616 of figure 6].  
Regarding claim 9: The electronic device of claim 7, wherein the plurality of command user-interface objects is displayed in a single row [612, 614, 616 of figure 6 are displayed in a single row].  
Claims 12, 13 are rejected using the same rationale as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 6, 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Kraft and Internal Publication Number WO 0180079 attributed to ORTEGA et al. (hereafter referred to as ORTEGA). 
Regarding claim 6: Kraft does not mention a tap gesture on the search user-interface object. 
ORTEGA discloses a tap gesture on the search user-interface object [page 6, line 15-17]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Kraft and ORTEGA before him/her, before the effective filing date of the claimed invention to incorporate the teachings of ORTEGA into Kraft to take the advantage of this well-known input of tap for user interface to provide the user more choices.
 Regarding claim 10: Kraft does not mention the first user input comprises a double tap gesture on the portion of the content. 
ORTEGA discloses the first user input comprises a double tap gesture on the portion of the content [page 6, line 15-17]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Kraft and ORTEGA before him/her, before the effective filing date of the claimed invention to incorporate the teachings of ORTEGA into Kraft to take the advantage of this well-known input of double tap for user interface to provide the user more choices.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Kraft and U.S. Patent Application Publication Number 2007/0055943 attributed to McCormack et al. (hereafter referred to as McCormack).
Regarding claim 8: Kraft does not mention that the plurality of command user-interface objects includes at least one of a copy user-interface object, a paste user-interface object, and a cut user-interface object. 
McCormack discloses the plurality of command user-interface objects includes at least one of a copy user-interface object, a paste user-interface object, and a cut user-interface object [310 of figure 3, 0052]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Kraft and McCormack before him/her, before the effective filing date of the claimed invention to incorporate the teachings of McCormack into Kraft to take the advantage of these well-known input choice for user interface to provide the user more utilities.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Kraft and U.S. Patent Number US 6,891,551 attributed to Keely et al. (hereafter referred to as Keely).
Regarding claim 11: Kraft does not disclose that in response to detecting the first user input, displaying a start point object at a first end of the portion of the content and an end point object at a second end of the portion of the content.
Keely discloses in response to detecting the first user input, displaying a start point object at a first end of the portion of the content and an end point object at a second end of the portion of the content [602a and 602b of figure 6A-C].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kraft and Keely before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Keely into Kraft to take the advantage of providing the user clear indication of the selection they had made.
Conclusion
U.S. Patent Number US 7,603,349 attributed to Kraft et al. discloses while displaying, on the touch-sensitive display, a first user interface including content, receiving a first user input corresponding to selection of a portion of the content [1716 of figure 17] and in response to receiving the second user input: ceasing to display the first user interface and displaying, on the touch-sensitive display, a second user interface including search results corresponding to a search that uses the portion of the content as search input [figure 20]. 
U.S. Patent Application Publication Number 2009/0240683 attributed to Lazier et al. (hereafter referred to as Lazier) discloses presenting query suggestion to the user in response to a user hovering over a portion of the associated content item [abstract]. 
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
The examiner has pointed out references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is 571 2721427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, AU 2173





/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173